FRANKLIN TEMPLETON INVESTMENTS One Franklin Parkway San Mateo, CA 94403-1906 January 9, 2014 Filed Via EDGAR (CIK 0001535538) Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Franklin Alternative Strategies Funds (“Registrant”) File Nos. 333-189667 and 811-22641 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the forms of Prospectus and Statement of Additional Information relating to Franklin Pelagos Commodities Strategy Fund series of the Registrant, that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on December 31, 2013. Very truly yours, Franklin Alternative Strategies Funds /s/STEVEN J. GRAY Steven J. Gray Vice President and Secretary SJG:dac
